Citation Nr: 0705829	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for glaucoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted the veteran's claim of entitlement 
to service connection for glaucoma with a disability rating 
of 10 percent.  The veteran perfected a timely appeal of this 
determination to the Board.

In November 2005, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

This matter was before the Board in March 2006 and was then 
remanded for further development.


FINDING OF FACT

The veteran's average concentric contraction of visual field 
is 40.75 degrees for the right eye and 40.25 degrees for the 
left eye, and the veteran's visual acuity is above 20/100 in 
both eyes.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
glaucoma have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.76, 4.76a, 4.84a, Diagnostic 
Code 6013, 6071-6079, 6080 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In this case, VA satisfied its duty to notify by means of an 
April 2006 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim, 
including the evidence needed to establish an effective date, 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA and 
private post-service medical treatment records, VA 
examinations, the veteran's testimony at his Board hearing, 
and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II.  Increased Disability Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 10 percent for glaucoma.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's glaucoma is currently rated under Diagnostic 
Code 6013, which provides that simple, primary, noncongestive 
glaucoma is rated on impairment of visual acuity or field 
loss, with a minimum 10 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Code 6013.

For measurement of the visual field, the usual perimetric 
methods are employed, using a standard perimeter and three 
millimeter white test object.  At least 16 meridians 22 1/2 
degrees apart are charted for each eye.  The charts are made 
a part of the report of examination and not less than two 
recordings, and three when possible, are made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to five degrees.  
This type of contraction of the visual field reduces the 
visual efficiency to zero.  38 C.F.R. § 4.76

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields.  Table III.  The normal visual field extent at the 8 
principal meridians, in degrees, is: temporally: 85; down 
temporally: 85; down: 65; down nasally: 50; nasally: 60; up 
nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees.  The degrees lost are then added together to 
determine total degrees lost.  This is subtracted from 500.  
The difference represents the total remaining degrees of 
visual field.  The difference divided by eight represents the 
average contraction for rating purposes.  38 C.F.R. § 4.76a.

Under Diagnostic Code 6080: Concentric contraction of visual 
field to 15 degrees but not to 5 degrees warrants a 70 
percent rating for bilateral loss, and 20 percent rating for 
unilateral loss, or rate as 20/200 (6/60); Concentric 
contraction of visual field to 30 degrees but not to 15 
degrees warrants a 50 percent rating for bilateral loss, and 
a 10 percent rating for unilateral loss, or rate as 20/100 
(6/30); Concentric contraction of visual field to 45 degrees 
but not to 30 degrees warrants a 30 percent rating for 
bilateral loss, and a 10 percent rating for unilateral loss, 
or rate as 20/70 (6/21), concentric contraction of visual 
field to 60 degrees but not to 45 degrees warrants a 20 
percent rating for bilateral loss, and a 10 percent rating 
for unilateral loss, or rate as 20/50 (6/15).  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080.

In the instant case, the only examination report of record 
that reports measurements of the veterans' field vision using 
the method proscribed in 38 C.F.R. §§ 4.76 and 4.76a is dated 
in August 2006.

On this August 2006 VA visual field deficit test, at the 8 
principal meridians, the veteran's right eye field vision, in 
degrees, was: temporally: 58; down temporally: 50; down: 40; 
down nasally: 40; nasally: 45; up nasally: 32; up: 25; up 
temporally: 36.  Thus, the losses at each meridian, in 
degrees, were temporally: 27; down temporally: 35; down: 25; 
down nasally: 10; nasally: 15; up nasally: 23; up: 20; up 
temporally: 19.  The loss total was 174, and, when that 
number is subtracted from 500 and divided by 8, it reveals 
that the veteran's average concentric contraction for the 
right eye was 40.75 degrees.

At the 8 principal meridians, the veteran's left eye field 
vision, in degrees, was: temporally: 56; down temporally: 52; 
down: 43; down nasally: 34; nasally: 39; up nasally: 40; up: 
28; up temporally: 30.  Thus, the losses at each meridian, in 
degrees, were temporally: 29; down temporally: 33; down: 22; 
down nasally: 16; nasally: 21; up nasally: 15; up: 17; up 
temporally: 25.  The loss total was 178, and, when that 
number is subtracted from 500 and divided by 8, it reveals 
that the veteran's average concentric contraction for the 
right eye was 40.25 degrees.

Thus, the veteran's average concentric contraction of visual 
field was 40.75 degrees for the right eye, and 40.25 degrees 
for the left eye.  The August 2006 VA examining physician 
noted that the veteran's visual fields were normal in 2005, 
and slightly constricted at the time of examination, but 
appeared related to small palpebral fissures.

As the veteran's bilateral concentric contraction of visual 
field is to 45 degrees, but not to 30 degrees, the Board 
finds that, resolving doubt in the veteran's favor, his 
glaucoma more closely approximates the criteria for 30 
percent disability rating than that for a 10 percent rating 
under Diagnostic Codes 6012 and 6080.  However, as the 
veteran's bilateral concentric contraction of visual field is 
not limited to 30 degrees or less, the veteran's glaucoma 
does not more closely approximate the criteria for 50 percent 
rating than that for a 30 percent rating under Diagnostic 
Code 6080.

The Board notes two other field vision tests of record, dated 
in April 2004 and December 2005.  However, as these tests 
were not conducted using the method proscribed in 38 C.F.R. 
§§ 4.76 and 4.76a, the Board cannot consider them in 
evaluating the veteran's disability under Diagnostic Code 
6080.

The Board has also considered whether a higher disability 
rating is warranted for impairment of central visual acuity.  
However, on July 2004 and April 2005 VA examinations, the 
veteran's visual acuity was noted to be 20/30+2, bilaterally, 
and on August 2006 examination, it was noted to be 20/20-2 
for the right eye, and 20/25-2 for the left.  In short, the 
medical record does not reflect that the veteran's visual 
acuity has not been as low as 20/100 or less in either eye.  
Thus, a rating in excess of 30 percent for central visual 
acuity is not warranted.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6071-6079.

Accordingly, a disability rating of 30 percent, but no more, 
is warranted for glaucoma.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

III. Extra-Schedular Consideration

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
glaucoma so as to warrant assignment of an increased rating 
on an extra-schedular basis.  There is no showing that the 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In fact, on 
August 2006 VA examination, the examining physician 
specifically opined that the veteran's vision and visual 
field were not impairing his ability to work.  In the absence 
of evidence of these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 30 percent, but no 
more, for glaucoma is granted, subject to the law and 
regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


